DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0026, line 4 - "the ejector 130" should be changed to "the ejector 110"
In paragraph 0026, line 13 - "As the greater-pressure steam 102 passes" should be changed to "As the greater-pressure steam 101 passes ".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 8 refer to source of the carbon dioxide; however, it is noted said source does not form part of the system as defined in claim 1.  Hence, it is unclear whether said source of 
Claim 7 refers to the source of the steam; however, it is noted said source does not form part of the system as defined in claim 1.  Hence, it is unclear whether said source of the steam is part of the system of separate and distinct therefrom.  For examination purposes, the source of the steam is interpreted as being outside the scope of the system.
Claim 8 is rejected for depending on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lovell (US 3,982,890).

an ejector (conduit 73 in Figures 1 and 10) operable to combine a lesser-pressure carbon dioxide containing stream (flame 83 in Figure 10) from a carbon dioxide source (from gas burner 72 in Figure 1) with a greater-pressure steam (82) to produce a mixed stream comprising at least steam and carbon dioxide (as shown in Figure 10); and 
a curing chamber (circular housing 12 of curing machine 10 in Figures 1-4) downstream of the ejector (as shown in Figure 1), the curing chamber operable to receive the mixed stream from the ejector and contact the mixed stream with the pre-cast cementitious structure during curing of the pre-cast cementitious structure (concrete product 49 in Figure 7; col. 5, lines 3-10).
It is noted the limitation “having a pressure greater than a pressure of the lesser-pressure carbon dioxide containing stream” merely defines the suitable use of said ejector and has no limiting effect on the system.  Alternatively, Lovell discloses the CO2 gas to be picked up by the high temperature team vapor and pulled into the concrete products by the ejector/venture (col. 5, line 3-10) hence, it would have been obvious for one of ordinary skill in the art at the time of filing the mixed stream has a pressure greater than a pressure of the carbon dioxide containing stream being picked up.
Regarding claim 6, Lovell further teaches the carbon dioxide source comprises a hydrocarbon combustion process and the lesser-pressure carbon dioxide containing stream comprises at least a portion of combustion gases from the hydrocarbon combustion process (col. 4, lines 48 – col. 5, line 10).
.

Claims 2-4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell.
Regarding claims 2-4, Lovell teaches all the elements of claim 1 as discussed above but is silent as to the pressures of the carbon dioxide, steam or the mixed stream.  However, it is noted the pressures of the streams pertains to the specific way the ejector is utilized, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Lovell discloses all the structural limitations of claim 2-4.  Absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art, the system, specifically the ejector, is capable of withstanding said pressures as claimed.
Regarding claim 10, Lovell teaches a process for accelerated carbonation curing of a pre-cast cementitious structure, the process comprising: 
producing a greater-pressure steam (74 in Figure 1), 
carbon dioxide being produce by a burner and stream is delivered under pressure), where passing the greater-pressure steam through the ejector combines the lesser-pressure carbon dioxide containing stream with the greater-pressure steam to produce a mixed stream comprising at least steam and carbon dioxide (col. 5, line 3-10) and 20Attorney Docket No.: SA6298/SA 6298 PAhaving a pressure greater than a pressure of the lesser-pressure carbon dioxide containing stream (implicit from above); and 
contacting the mixed stream with a pre-cast cementitious structure to conduct the accelerated carbonation curing of the pre-cast cementitious structure (concrete product 49 in Figure 7; col. 5, lines 3-10).
Regarding claim 16, Lovell further teaches passing the mixed stream to a curing chamber (circular housing 12 of curing machine 10 in Figures 1-4) downstream of the ejector and contacting the mixed stream with the pre-cast cementitious structure within the curing chamber (concrete product 49 in Figure 7; col. 5, lines 3-10).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell, in view of Kuppler (US 2014/0322083 A1).
Regarding claims 7 and 8, Lovell teaches all the elements of claim 1 as discussed above and further teaches the greater-pressure steam is produced by a steam source (74), but does 
Kuppler teaches a system for and corresponding method for curing a cementitious structure (Figures 10-11) comprising exposing the material to carbon dioxide and steam (paragraph 0025).  Kuppler further discloses systems for generating steam via combustion sources as well as recycling carbon dioxide from said sources (paragraph 0172).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said steam and carbon dioxide from the systems as disclosed by Kuppler, since Kuppler discloses said systems are conventional and suitable for curing cementitious structures.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tarlton (US 3,238,279).
Regarding claim 11, Lovell teaches all the elements of claim 10 as discussed above but does not teach the lesser-pressure carbon dioxide containing stream has a pressure of from 90 kPa to 110 kPa.
carbon dioxide generator is a burner) and further teaches regulating the amount and rate of carbon dioxide supplied to maintain a desired temperature and humidity so as to not adversely affect the curing of the product (col. 7, lines 9-25, lines 56-65).  Considering the teachings of Tarlton, one of ordinary skill in the art would have found it obvious to adapt the method of Lovell to the supply carbon dioxide to the claimed pressured range according to maintain a temperature and/or relative humidity for sufficient curing of the material.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lovell, in view of Atakan (US 10,233,127 B2).
Regarding claims 12 and 13, Lovell teaches all the elements of claim 10 as discussed above but does not teach the greater-pressure steam has a pressure of from 150 kPa to 2000 kPa or the mixed stream has a pressure of from 150 kPa to 1500 kPa.
Atakan teaches a system and corresponding method for curing a cementitious structure (Figures 10-11) comprising exposing the material to carbon dioxide and water vapor at pressures in the range from ambient pressure to 50 psi (e.g. 345 kPa) so as to produce a 
Regarding claims 5 and 14, Lovell, as modified by Atakan, further teaches all the elements of claim 1 and claim 10, in which the mixed stream comprises from 1 vol.% to 50 vol.% carbon dioxide based on the total volume flow rate of the mixed stream (col 10, lines 47-64; discloses a concentration of 10% to 90%).
Regarding claim 15, Lovell, as modified by Atakan, further teaches contacting the mixed stream with the pre-cast cementitious structure for from 1 hour to 8 hours (col 10, lines 47-64; discloses curing for 1 to 80 hours).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramme (US 7,390,444 B2) discloses sequestering carbon dioxide from the flue gas emitted from a combustion chamber for curing.
Matsubara (JP 2012126623A) discloses recycling exhaust gas from a power plant for supplying carbon dioxide to a carbonation curing tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/14/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748